Citation Nr: 1721339	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic lumbar ligamentous sprain.

2.  Entitlement to service connection for right ear hearing loss. 

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in March 2012.  A transcript is of record.  The Veteran was scheduled for a video conference hearing before a Veterans Law Judge in February 2017, but she failed to report.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2016).

The Veteran's claims of entitlement to service connection for PTSD and depression have been recharacterized as a claim of entitlement to service connection for a psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a psychiatric disorder, left ear hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's chronic lumbar ligamentous sprain is not related to service.

2.  The Veteran does not have a right ear hearing loss disability for VA purposes.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic lumbar ligamentous sprain have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  Standard letters sent to the Veteran in November 2008 and March 2010 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and personnel records have been obtained, as well as post-service VA and private treatment records.  The Veteran was provided a VA examination for her back in April 2010.  This examination, along with its expert medical opinion, is sufficient evidence for deciding this claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For chronic diseases listed under 38 C.F.R. § 3.309 (a), including sensorineural hearing loss and arthritis, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303 (b) (2016); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).

Where a veteran served continuously for 90 days or more during a period of war, and sensorineural hearing loss or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Chronic Lumbar Ligamentous Sprain

The Veteran was diagnosed with a chronic lumbar ligamentous sprain at a VA examination in April 2010.  However, the probative evidence concludes that the Veteran's current back disability is not etiologically related to her active duty service.

A note in the Veteran's service treatment records indicates she experienced lower back pain while conducting physical training in February 1983; she was given a diagnosis of muscle strain at that time.  

At an April 2010 VA examination, an examiner diagnosed the Veteran with lumbar ligamentous sprain, chronic.  The examiner opined that the Veteran's low back condition was not caused by or a result service, to include the incident for which she received treatment during military service.  The examiner provided a clinical rationale noting, in part, that the Veteran's current low back pain was related to aggressive gymnastic training in her youth and her current lumbar X-rays (which were reviewed by the examiner and a radiologist) showed scant abnormal findings, none of which suggest disc compression or degenerative arthritis of the spine bones.

The Veteran maintains her low back pain began in service, and her current low back disorder is related to service.  She is competent to describe the onset and nature of back pain as this is within the realm of her personal experience.  38 C.F.R. § 3.159.  However, determining the etiology of her back disorder, which has been diagnosed as chronic lumbar ligamentous sprain, requires specialized expertise and training because it is not capable of lay observation.  This is not a simple medical condition, but rather a complex medical question for which medical expertise or training is required.  Thus, the Veteran is not competent to establish a nexus through her own lay assertions due to the medical complexity of the matter involved.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) ( a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but a claimant is not competent to provide evidence as to more complex medical questions).  For these reasons, her lay statements - to the extent that they are proffered to establish a causal relationship or nexus between the current chronic lumbar ligamentous sprain and her military service- are neither competent nor probative.

The April 2010 examiner's opinion, which was based on a clinical examination and a review of the Veteran's medical history, and which was supported with rationale is competent and persuasive.  There is no other competent opinion to the contrary.

With respect to establishing service connection under a theory of chronicity and continuity, a chronic back disorder was not noted in service and the Veteran is not currently shown to be diagnosed with a chronic disease per § 3.309 (a), such as arthritis.  See 38 C.F.R. § 3.303 (b).  Therefore, the principles of chronicity and continuity under 38 C.F.R. § 3.303 (b) are not an avenue for the Veteran to establish service connection.  There also is no competent medical evidence showing arthritis manifested to a compensable degree within one year of separation from military service.  See 38 C.F.R. § 3.307, 3.309.  Accordingly, the preponderance of the evidence is against the claim.

As the preponderance of the evidence is against the Veteran's claim of service connection for chronic lumbar ligamentous sprain; the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  Service connection for chronic lumbar ligamentous sprain is not warranted.

Right Ear Hearing Loss 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  

Audiometric testing conducted in service, including the Veteran's November 1982 entrance examination, and January 1983 audiometric evaluation, revealed hearing levels in the right ear which do not constitute a disability for VA purposes under 38 C.F.R. § 3.385.  A separation examination is not noted.

Post-service audiometric evidence includes a report from a private audiologic evaluation dated in September 2009, and an April 2009 VA examination report.   

The private audiogram revealed puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
15
20

Maryland CNC speech discrimination score was not reported.

The VA examination report revealed puretone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
10
10
10
10
20
100
 
The audiometric findings reported at both of these evaluations do not meet the criteria for a hearing loss disability as defined in 38 C.F.R. § 3.385.  

After reviewing the evidence, and considering the requirements for establishing service connection for hearing loss, the claim cannot be granted because the Veteran's current right ear hearing acuity does not constitute a disability for VA purposes under 38 C.F.R. § 3.385.

The Board acknowledges the Veteran's reports of in-service noise exposure however; it does not establish the presence of a current hearing loss disability.  Furthermore, the Veteran's lay report of current hearing loss are insufficient to establish the presence of a current right ear hearing loss disability as defined by VA in 38 C.F.R. § 3.385, as the record does not reflect that she contains the requisite audiological expertise to diagnose a hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting a lay person's general competence to testify as to symptoms but not to provide medical diagnosis).  Medical expertise, along with appropriate audiological testing, is required to confirm the presence of hearing loss that meet the standards of a hearing loss disability in accordance with 38 C.F.R. § 3.385.  

In sum, the evidence fails to show the presence of a right ear hearing loss disability for VA purposes in service, or during the course of the appeal.  In making this finding, the Board has considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  However, the evidence does not show that the Veteran had a right ear hearing loss disability for VA purposes at any time during the appeal period, or that such manifested shortly prior to the filing of this claim.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current right ear hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.  As a current disability is not established, the Board need not discuss whether service connection may be established under other theories of entitlement such as presumptive service connection.  See 38 C.F.R. § 3.303(b), 3.307, and 3.309.  Accordingly, the preponderance of the evidence is against the claim, and service connection is not warranted.


ORDER

Service connection for chronic lumbar ligamentous sprain is denied.

Service connection for right ear hearing loss is denied.

REMAND

Although the Board regrets the additional delay, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for a left ear hearing loss disability and tinnitus.  She contends that while in service she experienced additional hearing loss in her left ear and developed tinnitus due to noise exposure from grenades, drill instructors screaming, and cadets yelling cadences while marching.

Service treatment records reflect that the Veteran entered active service with a severe left ear hearing loss disability.  The November 1982 enlistment examination indicates that she had left ear hearing loss from childhood as a result of a type of radiation.  

At a QTC examination in April 2009, an examiner acknowledged the Veteran's self-reported history of severe left ear hearing loss dating back to 1966 and her statement as to in-service noise exposure from a grenade, and opined that additional hearing loss for the left ear was incurred after an explosion from a grenade.  The Board notes that no rationale was offered for the opinion and there is no indication that the examiner even reviewed the file.  Therefore, a new opinion with a fully-explained rationale is needed on the claimed left ear hearing loss.

In addition, the examiner was to indicate whether it was as likely as not that the Veteran's current tinnitus was related to her service in the military.  The examiner only stated "additional hearing loss for the left ear was incurred after explosion from grenade and tinnitus began."  The examiner gave no explanation whether tinnitus affected both ears and no reasoned analysis was provided for the conclusion which appears to be that tinnitus was incurred in service.  This is particularly important in this case, where the Veteran was already suffering from severe hearing loss in the left ear prior to enlistment.  Therefore a new opinion is also needed with respect to the claimed tinnitus disability.

The Veteran also seeks service connection for a psychiatric disorder.  A psychiatric disorder was not noted during the Veteran's November 1982 enlistment examination.  A March 1983 note in the service records indicates that the Veteran had a failure to adapt and extremely unstable family.  

Of record is a November 1980 letter from Dr. Z. who notes that the Veteran was found to have a changed personality following a traumatic bike accident in November 1979, prior to service.  Dr. Z. referred the Veteran to a psychiatrist and psychologist for evaluation in 1980.

Also of record is an April 2009 letter from the Veteran's father who indicated made a concerted effort to stop her from enlisting because he felt she was mentally unfit to join.  He identified a specific instance of "personality switch" the day before the Veteran left for training and reported that the head of the Child Psychology Department at Buffalo Children's Hospital told him his daughter exhibited signs of dissociative and depressive symptoms prior to joining.  

The file also contains correspondence from Ms. K., a licensed independent clinical social worker, who noted that she had treated the Veteran for her psychiatric disorder since 1999.  Ms. K. noted the Veteran had developed symptoms of dissociative identity disorder (DID) and PTSD early in life as a consequence of multiple experiences of chronic childhood trauma, including sexual abuse from various adults.  In a March 2010 letter, Ms. K. opined that the stress of training in the Marines further traumatized the Veteran.  Ms. K. further opined that it is likely that the stress and intensity of basic training triggered the Veteran's symptoms of PTSD related to earlier childhood abuse.

Based on the foregoing, the presumption of soundness applies, and can only be rebutted by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111 (West 2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Veteran has not been afforded a VA psychiatric examination.  Based on the evidence, an examination is needed to determine whether a psychiatric disorder clearly and unmistakably preexisted service and was not aggravated by service.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify all pertinent medical treatment for her psychiatric disorder, left ear hearing loss, and tinnitus.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain updated VA treatment records.  

3.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The claims folder should be made available to the examiner for review in connection with the examination.  Following review of the file, the examiner should address the following:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss, which pre-existed her military service, increased in severity therein beyond the natural progression of the disorder as a result of service, to include the type of noise exposure reported therein?

b) Is it at least as likely as not that the Veteran's tinnitus was incurred in, or the result of service, to include the type of noise exposure as reported therein? 

A complete rationale must be included for the opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

4.  Schedule the Veteran for a VA mental health examination by an appropriate clinician.  The claims folder must be made available to the examiner for review in connection with the examination.  Based on the information contained in the claims file, and including this remand, the examiner is to answer the following:

a) Does the evidence of record clearly and unmistakably (i.e., this is an onerous test, it must be undebatable) show that a psychiatric disorder existed prior to her entry onto active duty?  If so, please identify the diagnoses.

b) If the answer to a) is yes, does the evidence of record also clearly and unmistakably show that such psychiatric disorder(s) was NOT aggravated by service OR, that any increase in disability was due to the natural progression of the disease?  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

c) If the answer to either a) or b) is no, then is it at least as likely as not (e.g. at least a 50 percent probability) that any current psychiatric disorder had onset in service or is otherwise related to service?

A complete rationale must be included for the opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state why this is so.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


